Citation Nr: 1033922	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 2002.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The issues of entitlement to service connection for 
headaches, to include as secondary to an eye disorder 
(raised in the Veteran's June 2006 statement), entitlement 
to service connection for an eye disorder (raised in the 
Veteran's January 2005 VA Form 21-526), entitlement to an 
increased rating for bronchial asthma, currently evaluated 
as 0 percent disabling (raised in the Veteran's November 
2005 statement), and entitlement to an increased rating 
for allergic rhinitis, currently evaluated as 0 percent 
disabling (raised in the Veteran's November 2005 
statement), have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's hypertension is manifested by a history of 
diastolic pressure that is predominantly 100 or more which 
requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, 
for the Veteran's hypertension have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that in November 2005 the Veteran expressed 
disagreement with the August 2005 decision that granted him 
service connection for his hypertension.  As such, the Veteran 
has appealed the initial evaluation assigned and the severity of 
his disability is to be considered during the entire period from 
the initial assignment of the disability rating to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

DC 7101, covering hypertension, provides for a 10 percent rating 
where diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  A 20 percent 
rating is assigned for diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  38 C.F.R. 
§ 4.104.

Naval Hospital clinical records show that the Veteran's 
hypertensive blood pressure requires medication for control, and 
he has been on medication since January 2005. Specifically, a 
January 2005 Naval Hospital physician prescribed the Veteran with 
Metoprolol for, in part, his borderline high blood pressure.  
Additionally, the Veteran has a history of diastolic pressure 
that is predominantly 100 or more.  Specifically, during service, 
in May 1983, the Veteran's blood pressure was 120/100.  Post-
service, in October 2003, the Veteran's blood pressure was 
153/102 at the Naval Hospital.  Such findings meet the criteria 
set forth under DC 7101 for a 10 percent disability rating.  38 
C.F.R. § 4.104.

Thus, resolving reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is entitled to a 10 percent 
evaluation for his hypertension.

The Board finds, however, that the Veteran is not entitled to an 
evaluation in excess of 10 percent.  Throughout the entire time 
period on appeal, the Veteran's blood pressure readings were 
never shown to include systolic readings that were predominately 
200 or greater, or diastolic readings that were predominately 110 
or greater.  Indeed, throughout the period on appeal, the medical 
evidence shows that the Veteran's systolic pressure has never 
exceeded 158; moreover, his diastolic pressure has never exceeded 
102.  As such, the readings recorded do not meet the criteria for 
a rating in excess of 10 percent.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in February 2005 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  A March 2006 letter also 
provided the Veteran with information concerning the evaluation 
and effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The March 2006 letter was not provided before the initial 
adjudication of his claim.  However, after he was provided the 
letter he was given a full opportunity to submit evidence, and 
his claim was subsequently readjudicated.  He has not claimed any 
prejudice as a result of the timing of the letters, and the Board 
finds no basis to conclude that any prejudice occurred.  Any 
notice defect in this case was harmless error.  The content of 
the aggregated notices, including the notice letter subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, 
the Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  He has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

ORDER

Entitlement to an initial disability rating of 10 percent, but no 
higher, for the Veteran's hypertension is granted, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


